Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 March 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the pipeline" in lines 5 - 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alliot (US 2009/0293792) in view of Pollack et al. (US 2006/0140726) and Bhat et al. (US 2012/0160510).
Regarding claim 1, Alliot discloses a method for installing a pipe assembly, the method comprising the steps of: forming the pipe assembly by coupling a load bearing member (chain 110) and counter weight (110) to a pipe (100); floating the pipe assembly proximate to the water surface until in an appropriate position; and then permitting the pipe assembly to sink to the sea bed; wherein the load bearing member and the counter weight are the same element, and said element is a chain (110) (Figs. 1 and 3; abstract; paragraphs 0060, 0061, 0063, and 0064). Alliot fails to disclose said load bearing 
Regarding claim 4, Alliot further discloses before the floating step, coupling a plurality of selectively removable buoyancy tanks (buoyancy elements 102; the buoyancy elements are functionally equivalent to buoyancy tanks) to the pipe assembly (pipe 100), and, after the floating step, detaching the buoyancy tanks from the pipe assembly (Figs. 1 and 3; paragraphs 0060 and 0082).
Regarding claim 5, Alliot further discloses the pipe assembly (100) is pulled by at least one boat (tugs 104, 106, 108) so as to place the pipe assembly in the position (Figs. 1 and 3; paragraph 0061).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alliot in view of Bhat et al.
Regarding claim 6, Alliot discloses a pipe assembly arranged to be installed offshore, comprising: a pipe (100) having a load bearing member (chain 110) coupled along a length of said pipe, wherein said load bearing member is coupled to the pipe in a manner to bear the tensile load applied during installation as the pipe assembly is pulled through water into position; and a counter weight (110) coupled along the length of the pipe, said counter weight arranged to increase specific gravity of the pipe assembly; wherein the load bearing member and the counter weight are the same element, said element being a chain (110) coupled along the length of the pipe (Figs. 1 and 3; abstract; paragraphs 0060, 0061, 0063, and 0064).  Examiner takes the position that Alliot teaches a load bearing member comprising a chain (110) that is connected on one end to a tug (108) and at an opposite end to a pipeline (100) and the tug (108) can be moved away from the pipeline such that when the chain is fully extended, continued movement of the tug away from the pipeline causes the load bearing member to bear the tensile load applied during installation.  Alliot fails to disclose the pipe is made of a non-metallic material. Bhat teaches installing a non-metallic pipeline (602) on the sea bed (Fig. 6; paragraph 0021). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pipeline as disclosed by Alliot with the non- metallic material as taught by Bhat as a design consideration within the skill of the art to provide a lightweight pipeline that is easier to manipulate during transport and installation of the pipeline. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 5 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Alliot fails to teach the chain bears the tensile load applied during installation of the pipe.  Examiner replies that Applicant is arguing intended use of the claimed pipe assembly.  Examiner maintains that Alliot in view of Bhat teaches all of the structural elements recited in claims 6 and 9 (a pipe; a load bearing member and a counterweight are the same chain, the load bearing member is coupled to the pipe; the chain is coupled along the length of the pipe; and a plurality of selectively removable buoyancy tanks) and, therefore, the pipe assembly as disclosed by Alliot in view of Bhat reads on the claims.  As discussed above, Examiner takes the position that Alliot teaches a load bearing member comprising a chain (110) that is connected on one end to a tug (108) and at an opposite end to a pipeline (100) and the tug (108) can be moved away from the pipeline such that when the chain is fully extended, continued movement of the tug away from the pipeline causes the load bearing member (chain) to bear the tensile load applied during installation.  Additionally, since the load bearing member comprising a chain as taught by Alliot is capable of bearing the tensile load applied during installation (by moving tug 108 away from the pipe), the assembly as taught by Alliot reads on the claim limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatton (US 2014/0044493) teaches a load bearing member/counter weight comprising a chain (152) generates tension along the length of a pipe (conduit 142) (Figs. 5 and 6; paragraph 0141).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/29/2022